DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey (US 3,660,276) in view of Edlund (US 2002/0071976) and Buswell et al. (US 3,476,534).
Regarding claims 1 and 8-10, Lacey (see Figure; column 2, line 55, to column 5, line 44; EXAMPLE 3) discloses a fuel processing system for a sulfur bearing fuel, comprising:
one or more hydrodesulfurization reactors each comprising a catalyst bed (i.e., a reactor of a hydrodesulphurization stage (a), comprising a bed of hydrodesulphurization catalyst; see column 3, lines 56-67), operative to catalyze organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species (i.e., the hydrodesulphurization reaction converts the sulfur in the hydrocarbon distillate oil into hydrogen sulphide and carbonyl sulphide); and
an adsorbent bed (i.e., a bed of zinc oxide at absorption stage (b), see column 3, lines 68-75 and EXAMPLE 3; also, a catch bed of copper oxide and zinc oxide at a final absorption stage (c), see column 5, lines 5-20, and EXAMPLE 3) connected to receive the gaseous mixture of the fuel and the sulfur or sulfur containing species and to remove the sulfur or sulfur containing species from the gaseous mixture by adsorbing the sulfur or sulfur containing species (i.e., the hydrogen sulphide and carbonyl sulphide are removed using the beds at stages (b) and (c)); the adsorbent bed including a main bed (i.e., the bed at the adsorption stage (b)) followed by a guard bed (i.e., the catch bed at the final adsorption stage (c)).
Lacey (see EXAMPLE 3 at column 7, lines 40-41 and lines 43-45) further discloses that during the fuel processing operating, the sulfur content of the gaseous mixture between the main bed (i.e., the absorber of absorption stage (b)) and the guard bed (i.e., the catch of final absorption stage (c)) was determined to be 0.3 p.p.m., and, “This figure, which obtained throughout the major part of the duration of the experiment, rose to 0.9 p.p.m. at the end, as the adsorptive capacity of the zinc oxide approached exhaustion.”  
While Lacey does not specifically recite a “sulfur sensor” for determining the sulfur content of the gaseous mixture between the main bed and the guard bed and indicating whether it has approached exhaustion, a sulfur sensor would have been an inherent component of the fuel processing system for enabling the disclosed determination of the sulfur content in the gaseous mixture of from 0.3 p.p.m to 0.9 p.p.m.  
And, even if not inherent, the provision of a sulfur sensor to provide a user notification to change the main bed would have been obvious in further view of Edlund.
Edlund (see FIG. 9-10; paragraphs [0047]-[0051]) discloses a fuel processing system for a sulfur bearing fuel, said system comprising a sulfur-removal assembly 40 that may include plural sulfur-absorbent beds 44 connected in series and/or parallel.  Each sulfur-absorbent bed 44 comprises a sulfur sensor 82 to determine the operating capacity of the bed 44 for sulfur absorption and to determine if the capacity of the bed exceeds one or more stored threshold levels or values.  When the capacity of the bed 44 exceeds one or more stored threshold levels or values, a controller 80 that is electronically connected to the sensor 82 sends a control signal 85 to a user-notifying device 84 to notify a user that the material of the bed 44 is nearing its capacity for absorbed sulfur compounds and therefore needs to be replaced or recharged.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a sulfur sensor between the main bed and the guard bed in the fuel processing system of Lacey because the sulfur sensor, when electronically connected to a controller, would enable a control signal to be sent to a user-notifying device to automatically notify a user that the material of the main bed was nearing its capacity for absorbed sulfur compounds and therefore needs to be replaced or recharged, as taught by Edlund.
Lacey further discloses that the hydrogenating gas to be supplied to the one or more hydrodesulfurization reactors “will be conveniently prepared by steam reforming a hydrocarbon distillate oil” (see column 3, lines 14-15), and further, “In practice, it will be convenient to use hydrogenating gas obtained by the gasification of a prior treated portion of the hydrocarbon distillate oil which is being desulphurised,” (see column 3, lines 23-25).
Lacey, however, does not specifically disclose that the system comprises:
a clean fuel condenser connected to condense the gaseous mixture into clean fuel after removal of the sulfur or sulfur containing species by the adsorbent bed;
a steam reformer configured to combine the clean fuel with steam to generate at least one reformate stream; 
a membrane separator receiving a reformate stream of the at least one reformate stream generated by the steam reformer, the membrane separator operative to separate hydrogen from the received reformate; and
a fuel cell system comprising a fuel cell stack connected to receive the hydrogen separated from the reformate stream by the membrane separator.
Buswell et al. (see FIG. 1 or 3; column 2, line 31 to column 3, line 40) discloses a fuel processing system for processing a sulfur bearing fuel, comprising:
a hydrodesulfurization reactor with a catalyst for catalyzing organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species, and an adsorbent to remove the sulfur or sulfur containing species from the gaseous mixture (i.e., “it should be understood that in certain utilizations of the present invention, a catalyst-adsorbent type desulfurizer may be used in place of the organic-sulfur converter 42, see column 4, lines 35-40);
a clean fuel condenser (i.e., a condenser 44, which serves to re-liquefy the desulfurized fuel so that it may be pressurized in a liquid pump 14 rather than requiring a pump operating in the gas phase) connected to condense the gaseous mixture into clean fuel after removal of the sulfur or sulfur containing species by the absorbent;
a steam reformer (i.e., a steam reforming reactor 24) configured to combine the clean fuel with steam (i.e., the steam being generated by heating water supplied by pump 16 to a boiler 18) to generate at least one reformate stream; 
a membrane separator (i.e., a palladium-silver separator 28 including two chambers separated by a palladium-silver membrane) receiving a reformate stream of the at least one reformate stream generated by the steam reformer, the membrane separator 28 operative to separate hydrogen from the receive reformate stream; and
a fuel cell system comprising a fuel cell stack (i.e., a fuel cell 12) connected to receive the hydrogen separated from the reformate stream by the membrane separator 28.
Buswell et al. further discloses that a hydrogenating gas to be supplied to the hydrodesulfurization reactor 42 is prepared by steam reforming a prior treated portion of said sulfur bearing fuel (in FIG. 1, a portion of the separated hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42; in FIG. 3, a portion of the reformate which contains hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide the claimed arrangement of a clean fuel condenser, a steam reformer, a membrane separator, and a fuel cell in the fuel processing system of Lacey because the arrangement would enable the hydrogenating gas for the one or more hydrodesulfurization reactors to be generated by steam reforming a prior treated portion of said sulfur-containing fuel, and hydrogen could be further separated from a portion of the reformate stream to be fed to the fuel cell to generate electricity, as taught by Buswell et al.
Regarding claim 2, Lacey discloses that the catalyst bed of the hydrodesulfurization reactor may comprise a nickel molybdenum catalyst (i.e., the hydrodesulfurization stage (a) comprises a commercially available “Nimox” conversion catalyst comprising molybdenum and nickel supported on alumina; see column 6, line 74, to column 7, line 2).
Regarding claim 3, Lacey discloses that the absorbent bed is a zinc oxide bed (i.e., the absorption stage (b) comprises a bed of zinc oxide, see column 7, lines 3-5; also, the catch bed for the final adsorption stage (c) includes zinc oxide, see column 7, lines 6-10).
Regarding claim 4, Lacey discloses that the adsorbent bed (b),(c) is positioned immediately downstream of the one or more hydrodesulfurization reactors (a) in the fuel processing system (see Figure; EXAMPLE 3).
Regarding claim 5, Lacey further discloses that an operating temperature of the adsorbent bed (b),(c) is within about 40 °C of an operating temperature of the one or more hydrodesulfurization reactors (a) (see EXAMPLE 3, the operating temperature of all three stages was 375 °C; see column 7, lines 20-23).  While Lacey does not specifically disclose an electronic control unit (ECU) for monitoring and controlling said operating temperature, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide an ECU in the modified fuel processing system of Lacey because the provision of electronic controllers to enable automatic monitoring and control over the operating conditions in a chemical process would have been well-known to one of ordinary skill in the chemical engineering art.  It has also been held that the provision of automatic means to replace manual activity, to accomplish the same result, is not sufficient to distinguish over the prior art.  See MPEP § 2144.04 III.
Regarding claims 11, 14, and 15, Lacey (see Figure; column 2, line 55, to column 5, line 44; EXAMPLE 3) discloses a fuel processing method for processing a sulfur bearing fuel (i.e., a sulfur-containing hydrocarbon distillate oil), comprising:
using one or more hydrodesulfurization reactors each comprising a catalyst bed (i.e., a reactor of a hydrodesulphurization stage (a), comprising a bed of hydrodesulphurization catalyst; see column 3, lines 56-67), catalyzing organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species (i.e., the hydrodesulphurization reaction converts the sulfur in the hydrocarbon distillate oil into hydrogen sulphide and carbonyl sulphide); and
using an adsorbent bed (i.e., a bed of zinc oxide at absorption stage (b), see column 3, lines 68-75 and EXAMPLE 3; also, a catch bed of copper oxide and zinc oxide at a final absorption stage (c), see column 5, lines 5-20, and EXAMPLE 3) connected to receive the gaseous mixture of the fuel and the sulfur or sulfur containing species and to remove the sulfur or sulfur containing species from the gaseous mixture by adsorbing the sulfur or sulfur containing species (i.e., the hydrogen sulphide and carbonyl sulphide are removed using the beds at stages (b) and (c)); 
wherein the adsorbent bed includes a main bed (i.e., the bed at the adsorption stage (b)) followed by a guard bed (i.e., a catch bed at the final adsorption stage (c)).
Lacey (see EXAMPLE 3 at column 7, lines 40-41 and lines 43-45) further discloses that during the fuel processing method, the sulfur content of the gaseous mixture between the main bed (i.e., the absorber of absorption stage (b)) and the guard bed (i.e., the catch of final absorption stage (c)) was determined to be 0.3 p.p.m., and, “This figure, which obtained throughout the major part of the duration of the experiment, rose to 0.9 p.p.m. at the end, as the adsorptive capacity of the zinc oxide approached exhaustion.”  
While Lacey does not specifically recite a “sulfur sensor” for determining the sulfur content of the gaseous mixture between the main bed and the guard bed and indicating whether the main bed has approached its adsorptive capacity, a sulfur sensor would have been an inherent component of the fuel processing method for enabling the disclosed determination of the sulfur content in the gaseous mixture of from 0.3 p.p.m. to 0.9 p.p.m. 
And, even if not inherent, the provision of a sulfur sensor to provide a user notification to change the main bed would have been obvious in further view of Edlund.
Edlund (see FIG. 9-10; paragraphs [0047]-[0051]) discloses a fuel processing system for a sulfur bearing fuel, comprising: a sulfur-removal assembly 40 that may include plural sulfur-absorbent beds 44 connected in series and/or parallel.  Each sulfur-absorbent bed 44 comprises a sulfur sensor 82 to determine the operating capacity of the bed 44 for sulfur absorption and to determine if the capacity of the bed exceeds one or more stored threshold levels or values.  When the capacity of the bed 44 exceeds one or more stored threshold levels or values, a controller 80 that is electronically connected to the sensor 82 sends a control signal 85 to a user-notifying device 84 to notify a user that the material of the bed 44 is nearing its capacity for absorbed sulfur compounds and therefore needs to be replaced or recharged.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a sulfur sensor between the main bed and the guard bed in the fuel processing method of Lacey because the sulfur sensor, when electronically connected to a controller, would enable a control signal to be sent to a user-notifying device to automatically notify a user that the material of the main bed was nearing its capacity for absorbed sulfur compounds and therefore needs to be replaced or recharged, as taught by Edlund.
Lacey further discloses that the hydrogenating gas to be supplied to the one or more hydrodesulfurization reactors “will be conveniently prepared by steam reforming a hydrocarbon distillate oil” (see column 3, lines 14-15), and further, “In practice, it will be convenient to use hydrogenating gas obtained by the gasification of a prior treated portion of the hydrocarbon distillate oil which is being desulphurised,” (see column 3, lines 23-25).
Lacey, however, does not specifically disclose:
using a clean fuel condenser for condensing the gaseous mixture into clean fuel after removal of the sulfur or sulfur containing species by the adsorbent bed;
using a steam reformer for combining the clean fuel with steam to generate at least one reformate stream; and
using a membrane separator for separating hydrogen from a reformate stream of the at least one reformate stream generated by the steam reformer.
Buswell et al. (see FIG. 1 and 3; column 2, line 31 to column 3, line 40) discloses a fuel processing method for processing a sulfur bearing fuel, comprising:
using a hydrodesulfurization reactor with a catalyst for catalyzing organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species, and using an adsorbent to remove the sulfur or sulfur containing species from the gaseous mixture (i.e., “it should be understood that in certain utilizations of the present invention, a catalyst-adsorbent type desulfurizer may be used in place of the organic-sulfur converter 42, see column 4, lines 35-40);
using a clean fuel condenser (i.e., a condenser 44, which serves to re-liquefy the desulfurized fuel so that it may be pressurized in a liquid pump 14 rather than requiring a pump operating in the gas phase) for condensing the gaseous mixture to form a clean fuel;
using a steam reformer (i.e., a steam reforming reactor 24) for combining the clean fuel with steam (i.e., the steam being generated from water supplied by a pump 16 to a boiler 18) to generate at least one reformate stream; and
using a membrane separator (i.e., a palladium-silver separator 28 including two chambers separated by a palladium-silver membrane) for separating hydrogen from a reformate stream of the at least one reformate stream generated by the steam reformer (i.e., hydrogen diffuses through the palladium-silver membrane 28 and is fed to a fuel cell 12).
Buswell et al. further discloses that a hydrogenating gas to be supplied to the hydrodesulfurization reactor 42 is prepared by steam reforming a prior treated portion of said sulfur bearing fuel (in FIG. 1, a portion of the separated hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42; in FIG. 3, a portion of the reformate which contains hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further use the claimed arrangement of a clean fuel condenser, a steam reformer, and a membrane separator in the fuel processing method of Lacey because the arrangement would enable the hydrogenating gas for the one or more hydrodesulfurization reactors to be generated by steam reforming of a prior treated portion of said sulfur-containing fuel, and hydrogen could be further separated from a portion of the reformate stream to be fed to a fuel cell to generate electricity, as taught by Buswell et al.
	Regarding claim 12, Lacey further discloses controlling an operating temperature of the adsorbent bed (b),(c) to within about 40 °C of an operating temperature of the one or more hydrodesulfurization reactors (a) (see EXAMPLE 3, wherein the operating temperature of all three stages was 375 °C; see column 7, lines 20-23).
Claims 6, 7, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey (US 3,660,276) in view of Edlund (US 2002/0071976) and Buswell et al. (US 3,476,534), as applied to claims 1 and 11 above, and further in view of Lewis et al. (US 2010/0263185).
	Regarding claim 6, Lacey discloses that the stages (a), (b), and (c) of the fuel processing system operate under elevated pressure, wherein “The pressure may, for example, be above 5 atmospheres and will desirably be below that at which condensation of the hydrocarbon vapour can take place; preferred pressure are those between 10 and 50 atmospheres,” (see column 4, lines 35-40).  In EXAMPLE 3, the operating pressure was 28 atm.
	Buswell et al. further suggests to one of skill in the art that the clean fuel condenser 44 does not operate at elevated pressure, as evidenced by a “vent” for removing non-condensible vapors separated from the clean fuel and the further requirement of a pump 14 downstream of the clean fuel condenser 44 to re-pressurize the clean fuel (see FIG. 1 and 3).
	The combination of Lacey, Edlund, and Buswell et al., however, fails to disclose a pressure-reducing control valve to control a connection from the adsorbent bed to the clean fuel condenser.
Lewis et al. discloses a system (see Figure) comprising a reactor R including one or more fixed beds CB of a hydrotreating catalyst, such as a hydrodesulfurization catalyst (see paragraph [0027]), for removing sulfur from a sulfur bearing fuel (i.e., through line 10); and heat exchangers HE for cooling the effluent from the reactor R.  Specifically, Lewis et al. discloses a pressure-reducing control valve (i.e., a suitable pressure let-down valve LDV; see paragraph [0028]) that controls a connection (i.e., a line 16) from the reactor R to the heat exchangers HE.
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a pressure-reducing control valve to control the connection from the adsorbent bed to the clean fuel condenser in the modified fuel processing system of Lacey because the pressure-reducing control valve would enable partial cooling of the gaseous mixture by its flow through the pressure-reducing control valve before its further cooling in the condenser into the clean fuel, as suggested by Lewis et al. (see paragraph [0028]).
	Regarding claim 7, the combination of Lacey, Edlund, Buswell et al., and Lewis fails to further disclose an electronic control unit (ECU) for monitoring and controlling the system to control the pressure-reducing control valve.  In any event, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide an ECU for monitoring and controlling the pressure-reducing control valve in the modified fuel processing system of Lacey because the provision of electronic controllers to enable automatic monitoring and control over the operating conditions in a chemical process would have been well-known to one of ordinary skill in the chemical engineering art.  It has also been held that the provision of automatic means to replace manual activity, to accomplish the same result, is not sufficient to distinguish over the prior art.  See MPEP § 2144.04 III.
Furthermore, the recitation of a specific pressure of about 5 psig is not considered to confer patentability to the claim since the precise pressure would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to routinely optimize the amount of pressure let-down provided by the pressure-reducing control valve in the modified fuel processing system of Lacey in order to provide a suitable amount of cooling and flashing of the gaseous mixture to achieve a desired degree of separation of the non-condensible vapors as a vent gas from the condensed clean fuel.
Regarding claim 13, Lacey discloses that the stages (a), (b), and (c) of the fuel processing method operate at elevated pressure, wherein “The pressure may, for example, be above 5 atmospheres and will desirably be below that at which condensation of the hydrocarbon vapour can take place; preferred pressure are those between 10 and 50 atmospheres,” (see column 4, lines 35-40).  In EXAMPLE 3, the operating pressure was 28 atm.
	Buswell et al. further suggests to one of skill in the art that the clean fuel condenser 44 does not operate at elevated pressure, as evidenced by a “vent” for removing non-condensible vapors from the condensed clean fuel and the further requirement of a pump 14 downstream of the clean fuel condenser 44 to re-pressurize the clean fuel (see FIG. 1 and 3).
	The combination of Lacey, Edlund, and Buswell et al., however, fails to disclose a pressure-reducing control valve for controlling a connection from the adsorbent bed to the clean fuel condenser.
	Lewis et al. discloses a system (see Figure) comprising a reactor R including one or more fixed beds CB of a hydrotreating catalyst, such as a hydrodesulfurization catalyst (see paragraph [0027]), for removing sulfur from a sulfur bearing fuel (i.e., through line 10); and heat exchangers HE for cooling the effluent from the reactor R.  Specifically, Lewis et al. discloses a pressure-reducing control valve (i.e., a suitable pressure let-down valve LDV; see paragraph [0028]) that controls a connection (i.e., a line 16) from the reactor R to the heat exchangers HE.
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a pressure-reducing control valve for controlling the connection from the adsorbent bed to the clean fuel condenser in the modified fuel processing method of Lacey because the pressure-reducing control valve would enable a partial cooling of the gaseous mixture by its flow through the pressure-reducing control valve before its further cooling in the condenser into clean fuel, as suggested by Lewis et al. (see paragraph [0028]).
	Furthermore, the recitation of a specific pressure of about 5 psig is not considered to confer patentability to the claim since the precise pressure would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to routinely optimize the amount of pressure let-down provided by the pressure-reducing control valve in the modified fuel processing method of Lacey in order to provide a suitable amount of cooling and flashing of the gaseous mixture to achieve a desired degree of separation of the non-condensible vapors as a vent gas from the condensed clean fuel.
Claims 16, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey (US 3,660,276) in view of Buswell et al. (US 3,476,534).
Regarding claim 16 and 19, Lacey (see Figure; column 2, line 55, to column 5, line 44; EXAMPLE 3) discloses a fuel processing method for processing a sulfur bearing fuel (i.e., a sulfur-containing hydrocarbon distillate oil), comprising:
using one or more hydrodesulfurization reactors each comprising a catalyst bed (i.e., a reactor of a hydrodesulphurization stage (a), comprising a bed of hydrodesulphurization catalyst; see column 3, lines 56-67), catalyzing organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species (i.e., the hydrodesulphurization reaction converts the sulfur in the hydrocarbon distillate oil into hydrogen sulphide and carbonyl sulphide); and
using an adsorbent bed (i.e., a bed of zinc oxide at absorption stage (b), see column 3, lines 68-75 and EXAMPLE 3; also, a catch bed of copper oxide and zinc oxide at a final absorption stage (c), see column 5, lines 5-20, and EXAMPLE 3) connected to receive the gaseous mixture of the fuel and the sulfur or sulfur containing species and to remove the sulfur or sulfur containing species from the gaseous mixture by adsorbing the sulfur or sulfur containing species (i.e., the hydrogen sulphide and carbonyl sulphide are removed using the beds at stages (b) and (c)).
Lacey further discloses that the hydrogenating gas to be supplied to the one or more hydrodesulfurization reactors “will be conveniently prepared by steam reforming a hydrocarbon distillate oil” (see column 3, lines 14-15), and further, “In practice, it will be convenient to use hydrogenating gas obtained by the gasification of a prior treated portion of the hydrocarbon distillate oil which is being desulphurised,” (see column 3, lines 23-25).
Lacey, however, does not specifically disclose:
using a clean fuel condenser for condensing the gaseous mixture into clean fuel after removal of the sulfur or sulfur containing species by the adsorbent bed;
using a steam reformer for combining the clean fuel with steam to generate at least one reformate stream; and
using a membrane separator for separating hydrogen from a reformate stream of the at least one reformate stream generated by the steam reformer.
Buswell et al. (see FIG. 1 and 3; column 2, line 31 to column 3, line 40) discloses a fuel processing method for processing a sulfur bearing fuel, comprising:
using a hydrodesulfurization reactor with a catalyst for catalyzing organic sulfur compounds in the sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species, and using an adsorbent to remove the sulfur or sulfur containing species from the gaseous mixture (i.e., “it should be understood that in certain utilizations of the present invention, a catalyst-adsorbent type desulfurizer may be used in place of the organic-sulfur converter 42, see column 4, lines 35-40);
using a clean fuel condenser (i.e., a condenser 44, which serves to re-liquefy the desulfurized fuel so that it may be pressurized in a liquid pump 14 rather than requiring a pump operating in the gas phase) for condensing the gaseous mixture to form a clean fuel;
using a steam reformer (i.e., a steam reforming reactor 24) for combining the clean fuel with steam (i.e., the steam being generated from water supplied by a pump 16 to a boiler 18) to generate at least one reformate stream; and
using a membrane separator (i.e., a palladium-silver separator 28 including two chambers separated by a palladium-silver membrane) for separating hydrogen from a reformate stream of the at least one reformate stream generated by the steam reformer (i.e., hydrogen diffuses through the palladium-silver membrane 28 and is fed to a fuel cell 12);
Buswell et al. further discloses that a hydrogenating gas to be supplied to the hydrodesulfurization reactor 42 is prepared by steam reforming a prior treated portion of said sulfur bearing fuel (in FIG. 1, a portion of the separated hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42; in FIG. 3, a portion of the reformate which contains hydrogen is recycled via a feedback line 32 to mix with the feed of sulfur-bearing fuel to the hydrodesulfurization reactor 42).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to further use the claimed arrangement of a clean fuel condenser, a steam reformer, and a membrane separator in the fuel processing method of Lacey because the arrangement would enable the hydrogenating gas for the one or more hydrodesulfurization reactors to be generated by steam reforming of a prior treated portion of  said sulfur-containing fuel, and hydrogen could be further separated from a portion of the reformate stream and fed to a fuel cell to generate electricity, as taught by Buswell et al.
	Regarding claim 17, Lacey further discloses controlling an operating temperature of the adsorbent bed (b),(c) to within about 40 °C of an operating temperature of the one or more hydrodesulfurization reactors (a) (see EXAMPLE 3, wherein the operating temperature of all three stages was 375 °C; see column 7, lines 20-23).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lacey (US 3,660,276) in view of Buswell (US 3,476,534), as applied to claim 16 above, and further in view of Lewis et al. (US 2010/0263185).
Lacey discloses that the stages (a), (b), and (c) of the fuel processing method operate at elevated pressure, wherein “The pressure may, for example, be above 5 atmospheres and will desirably be below that at which condensation of the hydrocarbon vapour can take place; preferred pressure are those between 10 and 50 atmospheres,” (see column 4, lines 35-40).  In EXAMPLE 3, the operating pressure was 28 atm.
	Buswell further suggests to one of skill in the art that the clean fuel condenser 44 does not operate at elevated pressure, as evidenced by a “vent” for removing non-condensible vapors from the condensed clean fuel and the further requirement of a pump 14 downstream of the clean fuel condenser 44 to re-pressurize the clean fuel (see FIG. 1 and 3).
	The combination of Lacey and Buswell et al., however, fails to disclose or suggest a pressure-reducing control valve that controls a connection from the adsorbent bed to the clean fuel condenser.
	Lewis et al. discloses a system (see Figure) comprising a reactor R including one or more fixed beds CB of a hydrotreating catalyst, such as a hydrodesulfurization catalyst (see paragraph [0027]), for removing sulfur from a sulfur bearing fuel (i.e., through line 10); and heat exchangers HE for cooling the effluent from the reactor R.  Specifically, Lewis et al. discloses a pressure-reducing control valve (i.e., a suitable pressure let-down valve LDV; see paragraph [0028]) that controls a connection (i.e., a line 16) from the reactor R to the heat exchangers HE.
	It would have been obvious for one of ordinary skill in the art at the time the invention was made to provide a pressure-reducing control valve for controlling the connection from the adsorbent bed to the clean fuel condenser in the modified fuel processing method of Lacey because the pressure-reducing control valve would enable partial cooling of the gaseous mixture by its flow through the pressure-reducing control valve before its further cooling in the condenser into the clean fuel, as suggested by Lewis et al. (see paragraph [0028]).
	Furthermore, the recitation of a specific pressure of about 5 psig is not considered to confer patentability to the claim since the precise pressure would have been considered a result effective variable by one of ordinary skill in the art.  Accordingly, it would have been obvious for one of ordinary skill in the art at the time the invention was made to routinely optimize the amount of pressure let-down provided by the pressure-reducing control valve in the modified fuel processing method of Lacey in order to provide a suitable amount of cooling and flashing of the gaseous mixture to achieve a desired degree of separation of the non-condensible vapors as a vent gas from the condensed clean fuel.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,941,359 (hereafter US ‘359). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed fuel processing system is essentially the same as, or else obvious over, the claimed fuel processing system of US ‘359.
	Regarding claim 1, US ‘359 (see ref. claim 1) claims a fuel processing system for a sulfur bearing fuel, comprising: 
one or more hydrodesulfurization reactors each comprising a catalyst bed operative to catalyze organic sulfur compounds in sulfur bearing fuel to form a gaseous mixture of fuel and sulfur or a sulfur containing species; 
an adsorbent bed connected to receive the gaseous mixture of the fuel and the sulfur or sulfur containing species and to remove the sulfur or sulfur containing species from the gaseous mixture by adsorbing the sulfur or sulfur containing species; and 
a clean fuel condenser connected to condense the gaseous mixture into clean fuel after removal of the sulfur or sulfur containing species by the adsorbent bed. 
US ‘359 (see ref. claims 5 and 6) claims that the adsorbent bed includes a main bed followed by a guard bed, and a sulfur sensor between the main bed and the guard bed to provide a notification to change the main bed.
	Regarding claim 2, US ‘359 (see ref. claim 2) claims the catalyst bed of each hydrodesulfurization reactor comprises a nickel molybdenum catalyst.
	Regarding claim 3, US ‘359 (see ref. claim 5) claims the adsorbent bed is a zinc oxide bed.
	Regarding claim 4, US ‘359 (see ref. claim 3) claims the adsorbent bed is positioned immediately downstream of the one or more hydrodesulfurization reactors. 
Regarding claim 5, US ‘359 (see claim 4) further claims that the operating temperature of the adsorbent bed is within about 40 °C of the operating temperature of the one or more hydrodesulfurization reactors.  US ‘359, however, does not further claim an electronic control unit (ECU) for monitoring and controlling the fuel processing system to control said operating temperature of the adsorbent bed.  In any event, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide an ECU to monitor and control the operating temperature of the adsorbent bed in the claimed fuel processing system of US ‘359 because the provision of electronic controllers to enable automatic monitoring and control over the operating conditions in a chemical process would have been well-known to one of ordinary skill in the chemical engineering art.  It has also been held that the provision of automatic means to replace manual activity, to accomplish the same result, is not sufficient to distinguish over the prior art.  See MPEP § 2144.04 III.
	Regarding claim 6, US ‘359 (see ref. claim 1) further claims a pressure-reducing control valve that controls a connection from the adsorbent bed to the clean fuel condenser. 
Regarding claim 7, US ‘359 (see ref. claim 7) further claims that the pressure-reducing control valve reduces the pressure to about 5 psig.  US ‘359, however, does not further claim an electronic control unit (ECU) for monitoring and controlling the fuel processing system to control the reduction of pressure by said pressure-reducing control valve.  In any event, the examiner takes Official notice that it would have been obvious for one of ordinary skill in the art at the time the invention was made to provide an ECU for monitoring and controlling the pressure-reducing control valve in the claimed fuel processing system of US ‘359 because the provision of electronic controllers to enable automatic monitoring and control over the operating conditions in a chemical process would have been well-known to one of ordinary skill in the chemical engineering art.  It has also been held that the provision of automatic means to replace manual activity, to accomplish the same result, is not sufficient to distinguish over the prior art.  See MPEP § 2144.04 III.
	Regarding claim 8, US ‘359 (see ref. claim 1) claims a steam reformer configured to combine the clean fuel with steam to generate at least one reformate stream. 
Regarding claim 9, US ‘359 (see ref. claim 1) claims a membrane separator receiving a reformate stream of the at least one reformate stream generated by the steam reformer, the membrane separator operative to separate hydrogen from the received reformate stream. 
	Regarding claim 10, US ‘359 (see ref. claim 8) claims a fuel cell system comprising a fuel cell stack connected to receive the hydrogen separated from the reformate stream by the membrane separator. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774